DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of the melting curves in Figures 5, 6 and 7D-E. Specifically, there are a lot of lines in these figures which are not distinguishable from each other and the legends are illegible, therefore it cannot be determined what the lines correspond to.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: starter (paragraphs 10, 19, 22 and 26), splitter (paragraphs 22, 24, 35, 39 and 41); particle (paragraph 35, 42) and partidores (paragraph 34).
These terms seem to be incorrectly translated (or not translated) from Spanish.
Claim Interpretation
The claims contain the following terms: “primer”, “splitter”, particle generator” and “particle”, all of which seem to mean “primer”, therefore these terms are considered to mean “primer”.
Claim 1 does not require that primers for the ureC and cagA genes to be present in the same reaction, therefore the claimed method is interpreted as two nested, real-time PCR reactions for each of the two genes.
Claim Objections
8.	Claim 1 is objected to because of the recitation of “…i.e., from DNA extracted from the fecal sample….to the fragment of DNA amplified from said bacteria.” The claim would be much clearer if all of the steps performed were detailed without additional specifiers like “i.e.”
9.	Claim 1 is objected to because most of the method steps are not active steps: “determine”, “DNA is amplified”.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A) Claim 1 is indefinite over the recitation of “a splitter”. It is not clear whether this term means “primer” or an oligonucleotide with a different function. There is no definition of a splitter in the specification, therefore the claim does not have clear metes and bounds.
	B) Claim 1 is indefinite over the recitation of “(DNA)”. It is not clear whether this is a limitation of the claim, therefore the claim does not have clear metes and bounds.
C) Claim 1 is indefinite over the recitation of “(together, called nested qPCR)”. It is not clear whether this is a limitation of the claim, therefore the claim does not have clear metes and bounds.
	D) Claim 1 is indefinite over the recitation of “…determining the presence of a maximum corresponding to the fragment of DNA amplified from said bacteria”. It is not clear what the “maximum” is or how the “maximum” is obtained, therefore the claim does not have clear metes and bounds.
	E) Claim 2 is indefinite over the recitation of “particle generator”. It is not clear what this term means. There is no definition of a particle generator in the specification, therefore the claim does not have clear metes and bounds.
	F) Claim 3 is indefinite over the recitation of “particle generator”. It is not clear what this term means. There is no definition of a particle generator in the specification, therefore the claim does not have clear metes and bounds.
	G) Claim 4 is indefinite over the recitation of “particle”. It is not clear what this term means. There is no definition of a particle in the specification, therefore the claim does not have clear metes and bounds.
	H) Claim 5 is indefinite over the recitation of “particle”. It is not clear what this term means. There is no definition of a particle in the specification, therefore the claim does not have clear metes and bounds.
I) Claim 6 is indefinite over the recitation of “…conventional PC”. It is not clear what this term means. “PC” usually means a “personal computer”, therefore it is not clear how the primers relate to a personal computer.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 2-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite primers for amplification of ureC and cagA genes of H. pylori, therefore the claim is drawn to nucleic acids fragments of the H. pylori genome, therefore the claims are drawn to fragments of naturally occurring nucleic acids. This judicial exception is not integrated into a practical application because no other elements which would amount to “significantly more” than the judicial exception are claimed. 
As stated in MPEP 2106.04(b) II:
“When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a “product of nature”. For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they “claim naturally occurring phenomena” and are “squarely within the law of nature exception”); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as “manifestations of laws of nature” and “phenomena of nature”). Step 2A of the Office’s eligibility analysis uses the terms “law of nature” and “natural phenomenon” as inclusive of “products of nature”.
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (“Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.”(emphasis added by examiner)
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lage et al. (J. Clin. Microbiol., vol. 33, pp. 2752-2756, 1995; cited in the IDS), Tomasini et al. (J. Clin. Microbiol., vol. 41, pp. 976-980, 2003), Melkonyan et al. (US 7,914,982 B2; issued March 2011; cited in the IDS), Hirai et al. (FEBS Immunol. Med. Microbiol., vol. 56, pp. 63-66, 2009; cited in the IDS), Quint et al. (US 2003/0175746 A1; published September 2003), Buck et al. (Biotechniques, vol. 27, pp. 528-536, 1999), Schabereiter-Gurtner et al. (J. Clin. Microbiol., vol. 42, pp. 4512-4518, 2004) and Takahashi et al. (J. Clin. Microbiol., vol. 44, pp. 1029-1039, 2006), as evidenced by GenBank Accession No. CP002336 (pp. 1-20, January 2014) and AB015409 (p. 1-2, January 2001) and Taylor et al. (Antimicrob. Agents Chem., vol. 41, pp. 2621-2628, 1997).
	A) To facilitate comparison of the claimed primer sequences with prior art, sequences of the primers with SEQ ID NO: 1-4 (which amplify fragments of ureC ( = glmM) gene), were aligned with GenBank Accession No. CP002336. As can be seen from the printout of the sequence description, the glmM gene maps to bp 76657-77994 of this sequence. Sequences of primers with SEQ ID NO: 5-8 (which amplify fragments of the cagA gene) were aligned with GenBank Accession No. AB015409. All of these alignments are presented below. Alignments of primers cited in the prior art were performed using BLAST and the results are attached to this office action, with only the final alignment provided in the office action.
	Please note that the alignments serve the purpose of visualizing which region of a gene is targeted for amplification by the primers. Since there are thousands of H. pylori isolates, and only two particular sequences were selected for sequence comparisons, some of the alignments may show mismatches, which does not detract from the overall conclusion regarding primer selection.
SEQ ID NO: 1
LOCUS       CP002336             1653913 bp    DNA     circular BCT 30-JAN-2014
DEFINITION  Helicobacter pylori SouthAfrica7, complete genome.
ACCESSION   CP002336
VERSION     CP002336.1
DBLINK      BioProject: PRJNA53319
            BioSample: SAMN02603025
KEYWORDS    .
SOURCE      Helicobacter pylori SouthAfrica7 (Helicobacter pylori SAfr7)
  ORGANISM  Helicobacter pylori SouthAfrica7
            Bacteria; Proteobacteria; Epsilonproteobacteria; Campylobacterales;
            Helicobacteraceae; Helicobacter.
REFERENCE   1  (bases 1 to 1653913)
  AUTHORS   Duncan,S.S., Bertoli,M.T., Kersulyte,D., Valk,P.L., Tamma,S.,
            Segal,I., McClain,M.S., Cover,T.L. and Berg,D.E.
  TITLE     Genome Sequences of Three hpAfrica2 Strains of Helicobacter pylori
  JOURNAL   Genome Announc 1 (5), e00729-13 (2013)
   PUBMED   24072860
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1653913)
  AUTHORS   Kersulyte,D., Segal,I., Mistry,R. and Berg,D.E.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-NOV-2010) Molecular Microbiology, Washington
            University Medical School, 4940 Parkview Place, Saint Louis, MO
            63110, USA
COMMENT     Annotation was added by the NCBI Prokaryotic Genomes Automatic
            Annotation Pipeline Group. Information about the Pipeline can be
            found here:
            http://www.ncbi.nlm.nih.gov/genomes/static/Pipeline.html. Please be
            aware that the annotation is done automatically with little or no
            manual curation.

Query Match             100.0%;  Score 20;  DB 12;  Length 1653913;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGCTATAAAGTGGGCGAGAG 20
              ||||||||||||||||||||
Db      77580 AGCTATAAAGTGGGCGAGAG 77561


SEQ ID NO: 2
LOCUS       CP002336             1653913 bp    DNA     circular BCT 30-JAN-2014
DEFINITION  Helicobacter pylori SouthAfrica7, complete genome.
ACCESSION   CP002336
VERSION     CP002336.1
DBLINK      BioProject: PRJNA53319
            BioSample: SAMN02603025
KEYWORDS    .
SOURCE      Helicobacter pylori SouthAfrica7 (Helicobacter pylori SAfr7)
  ORGANISM  Helicobacter pylori SouthAfrica7
            Bacteria; Proteobacteria; Epsilonproteobacteria; Campylobacterales;
            Helicobacteraceae; Helicobacter.
REFERENCE   1  (bases 1 to 1653913)
  AUTHORS   Duncan,S.S., Bertoli,M.T., Kersulyte,D., Valk,P.L., Tamma,S.,
            Segal,I., McClain,M.S., Cover,T.L. and Berg,D.E.
  TITLE     Genome Sequences of Three hpAfrica2 Strains of Helicobacter pylori
  JOURNAL   Genome Announc 1 (5), e00729-13 (2013)
   PUBMED   24072860
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1653913)
  AUTHORS   Kersulyte,D., Segal,I., Mistry,R. and Berg,D.E.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-NOV-2010) Molecular Microbiology, Washington
            University Medical School, 4940 Parkview Place, Saint Louis, MO
            63110, USA
COMMENT     Annotation was added by the NCBI Prokaryotic Genomes Automatic
            Annotation Pipeline Group. Information about the Pipeline can be
            found here:
            http://www.ncbi.nlm.nih.gov/genomes/static/Pipeline.html. Please be
            aware that the annotation is done automatically with little or no
            manual curation.

Query Match             100.0%;  Score 20;  DB 12;  Length 1653913;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATTGCACCCGTTAGGCTCAT 20
              ||||||||||||||||||||
Db      77356 ATTGCACCCGTTAGGCTCAT 77375


SEQ ID NO: 3
LOCUS       CP002336             1653913 bp    DNA     circular BCT 30-JAN-2014
DEFINITION  Helicobacter pylori SouthAfrica7, complete genome.
ACCESSION   CP002336
VERSION     CP002336.1
DBLINK      BioProject: PRJNA53319
            BioSample: SAMN02603025
KEYWORDS    .
SOURCE      Helicobacter pylori SouthAfrica7 (Helicobacter pylori SAfr7)
  ORGANISM  Helicobacter pylori SouthAfrica7
            Bacteria; Proteobacteria; Epsilonproteobacteria; Campylobacterales;
            Helicobacteraceae; Helicobacter.
REFERENCE   1  (bases 1 to 1653913)
  AUTHORS   Duncan,S.S., Bertoli,M.T., Kersulyte,D., Valk,P.L., Tamma,S.,
            Segal,I., McClain,M.S., Cover,T.L. and Berg,D.E.
  TITLE     Genome Sequences of Three hpAfrica2 Strains of Helicobacter pylori
  JOURNAL   Genome Announc 1 (5), e00729-13 (2013)
   PUBMED   24072860
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1653913)
  AUTHORS   Kersulyte,D., Segal,I., Mistry,R. and Berg,D.E.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-NOV-2010) Molecular Microbiology, Washington
            University Medical School, 4940 Parkview Place, Saint Louis, MO
            63110, USA
COMMENT     Annotation was added by the NCBI Prokaryotic Genomes Automatic
            Annotation Pipeline Group. Information about the Pipeline can be
            found here:
            http://www.ncbi.nlm.nih.gov/genomes/static/Pipeline.html. Please be
            aware that the annotation is done automatically with little or no
            manual curation.

Query Match             84.0%;  Score 16.8;  DB 12;  Length 1653913;
  Best Local Similarity   90.0%;  
  Matches   18;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 GCGTTGGCAGTGCTAAAAGG 20
              |||||||||  |||||||||
Db      77561 GCGTTGGCAACGCTAAAAGG 77542

SEQ ID NO: 4
LOCUS       CP002336             1653913 bp    DNA     circular BCT 30-JAN-2014
DEFINITION  Helicobacter pylori SouthAfrica7, complete genome.
ACCESSION   CP002336
VERSION     CP002336.1
DBLINK      BioProject: PRJNA53319
            BioSample: SAMN02603025
KEYWORDS    .
SOURCE      Helicobacter pylori SouthAfrica7 (Helicobacter pylori SAfr7)
  ORGANISM  Helicobacter pylori SouthAfrica7
            Bacteria; Proteobacteria; Epsilonproteobacteria; Campylobacterales;
            Helicobacteraceae; Helicobacter.
REFERENCE   1  (bases 1 to 1653913)
  AUTHORS   Duncan,S.S., Bertoli,M.T., Kersulyte,D., Valk,P.L., Tamma,S.,
            Segal,I., McClain,M.S., Cover,T.L. and Berg,D.E.
  TITLE     Genome Sequences of Three hpAfrica2 Strains of Helicobacter pylori
  JOURNAL   Genome Announc 1 (5), e00729-13 (2013)
   PUBMED   24072860
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1653913)
  AUTHORS   Kersulyte,D., Segal,I., Mistry,R. and Berg,D.E.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-NOV-2010) Molecular Microbiology, Washington
            University Medical School, 4940 Parkview Place, Saint Louis, MO
            63110, USA
COMMENT     Annotation was added by the NCBI Prokaryotic Genomes Automatic
            Annotation Pipeline Group. Information about the Pipeline can be
            found here:
            http://www.ncbi.nlm.nih.gov/genomes/static/Pipeline.html. Please be
            aware that the annotation is done automatically with little or no
            manual curation.

Query Match             100.0%;  Score 20;  DB 12;  Length 1653913;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGCCGTATCTAACACGATCC 20
              ||||||||||||||||||||
Db      77446 AGCCGTATCTAACACGATCC 77465

SEQ ID NO: 5
LOCUS       AB015409                3519 bp    DNA     linear   BCT 13-JAN-2001
DEFINITION  Helicobacter pylori cagA gene, complete cds, isolate J-216.
ACCESSION   AB015409
VERSION     AB015409.1
KEYWORDS    CagA.
SOURCE      Helicobacter pylori
  ORGANISM  Helicobacter pylori
            Bacteria; Proteobacteria; Epsilonproteobacteria; Campylobacterales;
            Helicobacteraceae; Helicobacter.
REFERENCE   1
  AUTHORS   Hoshino,F.B., Katayama,K., Watanabe,K., Takahashi,S., Uchimura,H.
            and Ando,T.
  TITLE     Heterogeneity found in the cagA gene of Helicobacter pylori from
            Japanese and non-Japanese isolates
  JOURNAL   J. Gastroenterol. 35 (12), 890-897 (2000)
   PUBMED   11573724
REFERENCE   2  (bases 1 to 3519)
  AUTHORS   Hoshino,F.B.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-JUN-1998) Fuminori B Hoshino, BioMedical
            Laboratories, Inc, Basic Research Division; 1361-1 Matoba, Kawagoe,
            Saitama 350-1101, Japan (E-mail:boone3@alk.co.jp,
            Tel:81-492-32-0440, Fax:81-492-32-5480)
FEATURES             Location/Qualifiers
     source          1..3519
                     /organism="Helicobacter pylori"
                     /mol_type="genomic DNA"
                     /isolate="J-216"
                     /db_xref="taxon:210"
     gene            1..3519
                     /gene="cagA"
     CDS             1..3519
                     /gene="cagA"
                     /codon_start=1
                     /transl_table=11
                     /product="CagA"
                     /protein_id="BAB20919.1"
                     

  Query Match             100.0%;  Score 20;  DB 1;  Length 3519;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGGTGGGGATTGGCTTGAT 20
              ||||||||||||||||||||
Db        611 CTGGTGGGGATTGGCTTGAT 630


SEQ ID NO: 6
LOCUS       AB015409                3519 bp    DNA     linear   BCT 13-JAN-2001
DEFINITION  Helicobacter pylori cagA gene, complete cds, isolate J-216.
ACCESSION   AB015409
VERSION     AB015409.1
KEYWORDS    CagA.
SOURCE      Helicobacter pylori
  ORGANISM  Helicobacter pylori
            Bacteria; Proteobacteria; Epsilonproteobacteria; Campylobacterales;
            Helicobacteraceae; Helicobacter.
REFERENCE   1
  AUTHORS   Hoshino,F.B., Katayama,K., Watanabe,K., Takahashi,S., Uchimura,H.
            and Ando,T.
  TITLE     Heterogeneity found in the cagA gene of Helicobacter pylori from
            Japanese and non-Japanese isolates
  JOURNAL   J. Gastroenterol. 35 (12), 890-897 (2000)
   PUBMED   11573724
REFERENCE   2  (bases 1 to 3519)
  AUTHORS   Hoshino,F.B.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-JUN-1998) Fuminori B Hoshino, BioMedical
            Laboratories, Inc, Basic Research Division; 1361-1 Matoba, Kawagoe,
            Saitama 350-1101, Japan (E-mail:boone3@alk.co.jp,
            Tel:81-492-32-0440, Fax:81-492-32-5480)
FEATURES             Location/Qualifiers
     source          1..3519
                     /organism="Helicobacter pylori"
                     /mol_type="genomic DNA"
                     /isolate="J-216"
                     /db_xref="taxon:210"
     gene            1..3519
                     /gene="cagA"
     CDS             1..3519
                     /gene="cagA"
                     /codon_start=1
                     /transl_table=11
                     /product="CagA"
                     /protein_id="BAB20919.1"
                     

  Query Match             100.0%;  Score 20;  DB 1;  Length 3519;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCGACTCCCTCAACATCCAA 20
              ||||||||||||||||||||
Db        845 GCGACTCCCTCAACATCCAA 826

SEQ ID NO: 7
LOCUS       AB015409                3519 bp    DNA     linear   BCT 13-JAN-2001
DEFINITION  Helicobacter pylori cagA gene, complete cds, isolate J-216.
ACCESSION   AB015409
VERSION     AB015409.1
KEYWORDS    CagA.
SOURCE      Helicobacter pylori
  ORGANISM  Helicobacter pylori
            Bacteria; Proteobacteria; Epsilonproteobacteria; Campylobacterales;
            Helicobacteraceae; Helicobacter.
REFERENCE   1
  AUTHORS   Hoshino,F.B., Katayama,K., Watanabe,K., Takahashi,S., Uchimura,H.
            and Ando,T.
  TITLE     Heterogeneity found in the cagA gene of Helicobacter pylori from
            Japanese and non-Japanese isolates
  JOURNAL   J. Gastroenterol. 35 (12), 890-897 (2000)
   PUBMED   11573724
REFERENCE   2  (bases 1 to 3519)
  AUTHORS   Hoshino,F.B.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-JUN-1998) Fuminori B Hoshino, BioMedical
            Laboratories, Inc, Basic Research Division; 1361-1 Matoba, Kawagoe,
            Saitama 350-1101, Japan (E-mail:boone3@alk.co.jp,
            Tel:81-492-32-0440, Fax:81-492-32-5480)
FEATURES             Location/Qualifiers
     source          1..3519
                     /organism="Helicobacter pylori"
                     /mol_type="genomic DNA"
                     /isolate="J-216"
                     /db_xref="taxon:210"
     gene            1..3519
                     /gene="cagA"
     CDS             1..3519
                     /gene="cagA"
                     /codon_start=1
                     /transl_table=11
                     /product="CagA"
                     /protein_id="BAB20919.1"
                     

  Query Match             100.0%;  Score 23;  DB 1;  Length 3519;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGAAACGCTCAATCAAGAGCCAA 23
              |||||||||||||||||||||||
Db        678 AGAAACGCTCAATCAAGAGCCAA 700


SEQ ID NO: 8
LOCUS       AB015409                3519 bp    DNA     linear   BCT 13-JAN-2001
DEFINITION  Helicobacter pylori cagA gene, complete cds, isolate J-216.
ACCESSION   AB015409
VERSION     AB015409.1
KEYWORDS    CagA.
SOURCE      Helicobacter pylori
  ORGANISM  Helicobacter pylori
            Bacteria; Proteobacteria; Epsilonproteobacteria; Campylobacterales;
            Helicobacteraceae; Helicobacter.
REFERENCE   1
  AUTHORS   Hoshino,F.B., Katayama,K., Watanabe,K., Takahashi,S., Uchimura,H.
            and Ando,T.
  TITLE     Heterogeneity found in the cagA gene of Helicobacter pylori from
            Japanese and non-Japanese isolates
  JOURNAL   J. Gastroenterol. 35 (12), 890-897 (2000)
   PUBMED   11573724
REFERENCE   2  (bases 1 to 3519)
  AUTHORS   Hoshino,F.B.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-JUN-1998) Fuminori B Hoshino, BioMedical
            Laboratories, Inc, Basic Research Division; 1361-1 Matoba, Kawagoe,
            Saitama 350-1101, Japan (E-mail:boone3@alk.co.jp,
            Tel:81-492-32-0440, Fax:81-492-32-5480)
FEATURES             Location/Qualifiers
     source          1..3519
                     /organism="Helicobacter pylori"
                     /mol_type="genomic DNA"
                     /isolate="J-216"
                     /db_xref="taxon:210"
     gene            1..3519
                     /gene="cagA"
     CDS             1..3519
                     /gene="cagA"
                     /codon_start=1
                     /transl_table=11
                     /product="CagA"
                     /protein_id="BAB20919.1"
                     
  Query Match             100.0%;  Score 23;  DB 1;  Length 3519;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGCAAATCTCTAGCTTCAGGCG 23
              |||||||||||||||||||||||
Db        777 AAGCAAATCTCTAGCTTCAGGCG 755


	To summarize, primers with SEQ ID NO: 1 and 2 amplify a region between bp 77356 and 77580 of the glmM gene, whereas primers with SEQ ID NO: 3 and 4 amplify a region between bp 77446 and 77561 of the glmM gene.
	Primers with SEQ ID NO: 5 and 6 amplify a region between bp 611 and 845 of the cagA gene, and primers with SEQ ID NO: 7 and amplify a region between bp 678-777 of the cagA gene.
	A) Regarding claims 1-6, Lage et al. teach detection of H. pylori infection by amplification of DNA obtained from gastric biopsy specimens with primers amplifying ureC (= glmM) gene and primers amplifying cagA gene (page 2753, paragraphs 9-12; Table 1). The primer sequences were aligned with GenBank Accession No. CP002336 and AB015409 and the results are presented below.
Lage ureC-F

    PNG
    media_image1.png
    206
    630
    media_image1.png
    Greyscale

Lage ureC-R

    PNG
    media_image2.png
    201
    616
    media_image2.png
    Greyscale

Lage cagA-F

    PNG
    media_image3.png
    207
    616
    media_image3.png
    Greyscale

Lage cagA-R

    PNG
    media_image4.png
    350
    602
    media_image4.png
    Greyscale

	Lage et al. stated the following (page 2755, last paragraph):
	“In conclusion, we found that the PCR assay targeting the ureC gene in biopsy specimens proved at least as sensitive as culture for detecting H. pylori infection in patients. In addition, although we do not yet have a comprehensive survey of posttreatment patients, we think that the ureC PCR could constitute a very useful diagnostic tool for treatment follow-up, at which time the number of bacteria in the gastric mucosa is usually small and may go undetected by culture or by other diagnostic methods. The amplification of H. pylori genes directly from biopsy specimens matched closely their detection in the corresponding H. pylori isolates. This study also showed that PCR has a potential value for studying cagA and possibly other virulence genes directly from biopsy specimens by PCR, allowing rapid determination of whether patients are at high risk for peptic ulcer.”
	Regarding claims 1-6, Tomasini et al. teach detection of H. pylori from human biopsy specimens by amplification of the glmM, cagA, cagE and virB11 genes (page 977, paragraphs 1-6; Table 1). Primer sequences for the glmM and cagA genes were aligned with GenBank Accession No. CP002336 and AB015409 and the results are presented below.
Tomasini et al. glmM-F

    PNG
    media_image5.png
    204
    614
    media_image5.png
    Greyscale

Tomasini et al. glmM-R

    PNG
    media_image6.png
    196
    628
    media_image6.png
    Greyscale

Tomasini et al. cagA-F

    PNG
    media_image7.png
    205
    625
    media_image7.png
    Greyscale

Tomasini et al. cagA-R

    PNG
    media_image8.png
    200
    649
    media_image8.png
    Greyscale

Regarding claims 1 and 4-6, Melkonyan et al. teach detection of H. pylori in urine of subjects by semi-nested amplification of ureA and cagA genes (col. 21, lines 40-67; col. 22-23; col. 24, lines 1-16). Primers of Melkonyan et al. with SEQ ID NO:5-7 were aligned with GenBank sequence AB015409 and the alignments are presented below.
Melkonyan et al. SEQ ID NO: 5 

    PNG
    media_image9.png
    197
    645
    media_image9.png
    Greyscale

Melkonyan et al. SEQ ID NO: 6 

    PNG
    media_image10.png
    196
    611
    media_image10.png
    Greyscale

Melkonyan et al. SEQ ID NO: 7

    PNG
    media_image11.png
    200
    648
    media_image11.png
    Greyscale

	Regarding claims 1 and 4-6, Hirai et al. teach detection of H. pylori in stool samples by amplification of 16S rRNA and cagA genes. The 16S rRNA gene was amplified by real-time PCR and the cagA gene was amplified by nested PCR (page 64, paragraphs 2-7; Table 1). The cagA forward and reverse (JR) primers were aligned with GenBank sequence AB015409 and the results are presented below.
Hirai et al. cagA –F

    PNG
    media_image12.png
    195
    612
    media_image12.png
    Greyscale

Hirai et al. cagA-JR

    PNG
    media_image13.png
    198
    628
    media_image13.png
    Greyscale

	Regarding claims 1 and 4-6, Quint et al. teach amplification of cagA gene using primers with SEQ ID NO: 21 and 22 ([0008]; [0014]; [0023];[0043]-[0044]; [0070]; [0072]-[0073]). Quint et al. teach kits comprising primers ([0026]; [0115]-[0119]). Quint et al. teach fecal samples ([0047]). The cagA primers with SEQ ID NO: 21 and 22 were aligned with GenBank sequence AB015409 and the results are presented below.
 Quint et al. SEQ ID NO: 21

    PNG
    media_image14.png
    198
    610
    media_image14.png
    Greyscale

Quint et al. SEQ ID NO: 22

    PNG
    media_image15.png
    197
    616
    media_image15.png
    Greyscale

	To summarize the above references, they teach amplification of ureC and cagA genes in a variety of samples, including fecal samples, and nested amplification. The primers for ureC gene used in prior art would amply regions between bp 76920-77211 (Lage et al.) or 76920-77215 (Tomasini et al.) as referenced by GenBank sequence CP002336. The prior art primers for the cagA gene would amplify the following region of reference sequence AB015409: 1523-1919 (Lage et al.), 1220-1347 (Tomasini et al.), 330-431 and 330-394 (Melkonyan et al.), 2500-2972 (Hirai et al.) and 145-250 (Quint et al.).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected primers for the amplification of ureC and cagA genes from the sequences provided in the sequence databases, such as GenBank, to optimize the performance of the claimed method. Melkonyan et al. stated (col. 21, lines 15-37 and 45-49):
“As a general rule, primers for the PCR based analysis of Tr-DNA were designed for target amplicons not more than 200 bp in length. 
All primers were screened against the complete sequence of human genome. 
For primer design FastPCR software was used (www.biocenter.helsinki.fi/bi/bare-1_html/oligos.htm). The critical parameters for primer design were as follows: 
Allow 1 mismatch in 5 nucleotides at 3' end. 
At least 2 G or C residues at 3' end. 
Only one A or T residue at 3' end. Maximum Tm of 23° C for 6 nucleotides at 3' end. 
Nested primers were designed using Primer 3 package [see Steve Rozen and Helen J. Skaletsky (2000) Primer3 on the WWW for general users and for biologist programmers. In: Krawetz S, Misener S (eds) Bioinformatics Methods and Protocols: Methods in Molecular Biology. Humana Press, Totowa, N.J., pp 365-386] and is available online (frodo.wi.mit.edu/cgi-bin/primer3/primer3_www.cgi). The only parameter specified for the nested primers was the Tm in order to have primers with annealing temperature not less than external primers.”
“PCR primers were designed based on consensus DNA sequences created by alignment of corresponding genetic markers nucleotide sequences. DNA sequences of target genes were extracted from GeneBank at NCBI and aligned using BioEdit package (IBIS Therapeutics, Carlsbad, Calif.). Primers are listed in Table 2. For the purposes of present invention two sets of genetic markers were selected: ureA as specie specific marker and cagA as a marker of virulence.”
With respect to selection of primers to amplify the cagA gene, Quint et al. teach ([0072]-[0074]):
“[0072] Primers cagF and cagR are derived from two published sequences of cagA alleles (Cocacci et al., 1993; Tummuru et al., 1993). The present invention provides novel nucleic acid sequences encoding 149-154 amino acids of the N-terminus of the cagA protein, as disclosed in FIG. 10 (see also example 5). Based on these novel sequences, improved primers were designed for amplification of a relevant target region of the cagA gene. These primers are: 
cagSF (forward) (SEQ ID NO 19) 
cagSR (reverse) (SEQ ID NO 20) 
[0073] The sequence of these primers is shown in table 1. Study of the alignment of sequences shown in FIG. 10 shows that primers cagSF and cagSR will not hybridize to the polynucleic acids of isolates from East Asia. Therefore, even more improved primers were designed, that will also permit amplification of these sequences. These primers are: 
cagFN1 (forward) (SEQ ID NO 21) 
cagRN1 (reverse) (SEQ ID NO 22) 
[0074] The sequence of these primers is shown in table 1. Primers cagSF and cagSR can of course be used when amplification of polynucleic acids of isolates from East Asia is not required….”
Therefore, Melknonyan et al. and Quint et al. expressly teaches primer selection using commercially available software for cagA detection from the published sequences and GenBank provides such published sequences for the software program to analyze.  
In In Re Deuel 34 USPQ 2d 1210 (Fed. Cir. 1995), the Court of Appeals for the Federal Circuit determined that the existence of a general method of identifying a specific DNA does not make the specific DNA obvious.  Regarding structural or functional homologs, however, the Court stated,
"Normally, a prima facie case of obviousness is based upon structural similarity, i.e., an established structural relationship between a prior art compound and the claimed compound.  Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.  For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties (see page 9, paragraph 4 of attached ref)."

Since the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of the ureC (glmM) and cagA genes, and in particular for detection of H. pylori based on these sequences, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.
Buck et al. expressly provides evidence of the equivalence of primers.  Specifically, Buck et al.  invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck et al. also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck et al. tested each of the primers selected by the methods of the different labs, Buck et al. found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 533, column 1).   Buck et al. expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck et al. provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region.  This clearly shows that every primer would have a reasonable expectation of success.
The reasonable expectation of success is supported by the results of PCR amplifications of the ureC and cagA genes, where primers from different areas of the gene were used successfully.
	B) None of the above references teach nested real-time PCR for amplification of the ureC and cagA genes.
	C) Regarding claim 1, Schabereitner-Gurtner et al. teach detection of H. pylori in stool samples by quantitative real-time PCR of 23S rRNA and ureA genes (page 4513, paragraphs 2-7 and 9; page 4514, paragraphs 1-4). In evaluating the results, Schabereitner-Gurtner et al. stated (page 4516, last paragraph; page 4517, second paragraph):
	“For a better estimation of the performance of the 23S rRNA gene assay with respect to both sensitivity and, in particular, specificity, a second highly specific real-time PCR test for the detection of H. pylori ureA was established. Considering the low copy number of target DNA in stool and the fact that stool represents a complex specimen comprising PCR inhibitors (which may considerably vary between specimens and/or patients), a relatively high number of amplification cycles was run by both assays to increase sensitivity. Thus, 70 amplification cycles were run by the 23S rRNA gene assay as reported previously (2). Since the highest Cp value ever measured in a positive stool sample was 46 in the present study, a lower cycle number may also have been appropriate.” (emphasis added by examiner)
	“….With respect to the ureA assay, nonspecific products were detected by gel electrophoresis in ca. 40% of negative biopsy and 60% of negative stool samples without affecting the specificity of the assay, since a positive signal during the realtime protocol is only dependent on the specific binding and cleavage of the TaqMan probe. Both PCR assays did not show any nonspecific amplification products in positive biopsy samples by gel electrophoresis analysis. In positive stool samples, however, additional nonspecific bands were also detected in almost 30% of the ureA assay PCR products, whereas analysis of the 23S rRNA gene assay PCR products revealed the specific band only. Although not influencing the accuracy of the ureA assay, the buildup of additional nonspecific products seemed to be associated with a shift to higher Cp values. Thus, the Cp values of the ureA assay were always lower in the absence but mostly higher in the presence of nonspecific amplification products than the corresponding Cp values of the 23S rRNA gene assay. Among other reasons, such as a patchy distribution of the target DNA at low concentrations, this may indeed at least partly explain the relatively poor correlation between the Cp values of the two assays in positive stool samples (Fig. 1B).”
Regarding claim 1, Takahashi et al. teach performing nested real-time PCR assay for detection of M. tuberculosis in CSF sample (page 1029, paragraphs 3-7; page 1030; Fig. 1; Fig. 2; page 1031, first paragraph; page 1035, second and third paragraphs). As stated by Takahashi et al. (page 1035, fifth paragraph):
	“We have developed a novel QNRT-PCR assay technique for the quantitative detection of M. tuberculosis DNA in CSF samples collected from patients with clinically suspected TBM.
The novel and principal feature of this QNRT-PCR assay is the ability to calculate the initial copy number of M. tuberculosis DNA in CSF samples before they pass through the extraction
and two subsequent PCR amplification steps. In the QNRT-PCR assay, the initial copy number of M. tuberculosis DNA was calculated from the amplification ratio of the specific internal control used as a “ruler.” For use as the specific internal control, the original M plasmid was designed so that it had equivalent amplification and detection efficiencies against the actual M. tuberculosis DNA. Based on a similar concept, two pairs of specific primers and specific TaqMan probes were prepared. Consequently, we were able to formulate equation 1, which can be used to determine the initial copy number.”
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a nested PCR amplification of the ureC and cagA genes in the method of Lage et al., Tomasini et al., Melkonyan et al., Hirai et al., Quint et al. and Buck et al. with real-time PCR as suggested by Schabereitner-Gurtner et al. and Takahashi et al. to detect the ureC and cagA genes in stool samples with high sensitivity and specificity. Schabereitner-Gurtner et al. specifically states that the sensitivity of ureA gene (a single-copy gene) detection by PCR in stool samples is low, necessitating high number of PCR cycles, which leads to non-specific amplicons. The reason for more specific amplification of 23S rRNA in the same stool samples was that there are two copies of the 23S rRNA genes in H. pylori (as evidenced by Taylor et al., page 2621, fourth paragraph). 
Therefore one of ordinary skill in the art would have realized that performing a nested PCR, with two amplification steps would result in fewer PCR cycles in the real-time detection step and increased sensitivity and specificity of detection.
18.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 14, 2021